 


110 HRES 220 IH: Providing for consideration of the bill (H.R. 511) to pledge the faithful support of Congress to members of the United States Armed Forces serving in harm’s way.
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 220 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Sam Johnson of Texas submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 511) to pledge the faithful support of Congress to members of the United States Armed Forces serving in harm’s way. 
 
 
That immediately after the adoption of this resolution the Speaker shall, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 511) to pledge the faithful support of Congress to members of the United States Armed Forces serving in harm’s way. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Armed Services. After general debate the bill shall be considered for amendment under the five-minute rule. During consideration of the bill for amendment, the Chairman of the Committee of the Whole may accord priority in recognition on the basis of whether the Member offering an amendment has caused it to be printed in the portion of the Congressional Record designated for that purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as read. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  
2.If the Committee of the Whole rises and reports that it has come to no resolution on the bill, then on the next legislative day the House shall, immediately after the third daily order of business under clause 1 of rule XIV, resolve into the Committee of the Whole for further consideration of the bill. 
 
